DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statement (PTO-1449) filed 11/19/2020. An initialed copy is attached to this Office Action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winker et al. (USP No. 6,456,419), hereinafter “Winker”.	
Regarding claim 1, Winker discloses a system (see Figs. 4, 5), comprising: an electro-optic (EO) substrate layer (82) comprising an EO active material and further comprising a plurality of thin elements alternating with a plurality of thick elements (see Figs. 5, 8, 10, Col. 6, Lines 4-5); a high-side electrode layer (72) comprising a plurality of discrete electrodes (70), each of the plurality of discrete electrodes associated with one of the plurality of thick elements and positioned on a first side of the EO substrate layer (82); a low-side electrode layer (80) positioned on a second side of the EO substrate layer (82); and an insulator layer (104) operationally coupled to the EO substrate layer, and at least partially positioned between each of the plurality of thick elements (see Fig. 10). With the gaps between the electrodes (70), there are alternating thick and thin areas of the EO layer. Also, the drive electrodes (70) with vias (120) and the groundplane electrodes (100) can be interpreted as alternating thick and thin elements.
Regarding claim 2, Winker discloses wherein the high-side electrode layer further comprises a second plurality of discrete electrodes (100), each of the second plurality of discrete electrodes (100) associated with one of the plurality of thin elements (see Figs. 5, 8, 10).  
Regarding claim 3, Winker discloses wherein each of the plurality of thick elements comprises an identical thickness (see Figs. 5, 8, 10).  
Regarding claim 4, Winker discloses wherein each of the plurality of thin elements comprises an identical thickness (see Figs. 5, 8, 10).  
Regarding claim 5, Winker discloses wherein each of the plurality of thin elements comprises a thickness of one wavelength corresponding to a target electro-magnetic (EM) frequency (see Fig. 8, Col. 3, Lines 59-65).  
Regarding claim 6, Winker discloses wherein each of the plurality of thick elements comprises a thickness of two wavelengths corresponding to the target EM frequency (see Fig. 8, Col. 3, Lines 59-65).
Regarding claim 25, Winker discloses a system (see Figs. 4, 5), comprising: an electro-optic (EO) substrate layer (82) comprising an EO active material, further comprising a plurality of active elements, and wherein adjacent ones of the plurality of active elements have a thickness value varying by at least one wavelength corresponding to a target electro-magnetic (EM) frequency (see Figs. 5, 8, 10, Col. 3, Lines 59-65, Col. 6, Lines 4-5); a high-side electrode layer (72) comprising a plurality of discrete electrodes (70), each of the plurality of discrete electrodes associated with one of the plurality of active elements and positioned on a first side of the EO substrate layer (82); a low-side electrode layer (80) positioned on a second side of the EO substrate layer (82); and an insulator layer (104) operationally coupled to the EO substrate layer, and at least partially positioned between geometric gaps of the plurality of active elements (see Fig. 10).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-9, 11-24 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Winker et al. (USP No. 6,456,419) in view of Galstian et al. (USPG Pub No. 2017/0269453), hereinafter “Galstian”.
Regarding claim 7, Winker discloses the claimed invention, but does not specify further comprising a second EO substrate layer comprising a second plurality of thin elements alternating with a second plurality of thick elements, and wherein the EO substrate layer and the second EO substrate layer are aligned such that the plurality of thick elements is not aligned with the second plurality of thick elements. In the same field of endeavor, Galstian discloses further comprising a second EO substrate layer comprising a second plurality of thin elements alternating with a second plurality of thick elements, and wherein the EO substrate layer and the second EO substrate layer are aligned such that the plurality of thick elements is not aligned with the second plurality of thick elements (see Figs. 15A, 15B). It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.It has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 67. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Winker with further comprising a second EO substrate layer comprising a second plurality of thin elements alternating with a second plurality of thick elements, and wherein the EO substrate layer and the second EO substrate layer are aligned such that the plurality of thick elements is not aligned with the second plurality of thick elements of Galstian for the purpose of improving phase delay transition, reducing improperly steered or focused light and increasing effective aperture of the optical device (Paragraphs 8-11).
	Regarding claim 8, Winker and Galstian teach the system set forth above in claim 7, Galstian further discloses further comprising a second high-side electrode layer comprising a second plurality of discrete electrodes, each of the second plurality of discrete electrodes associated with one of the second plurality of thick elements, and positioned on a first side of the second EO substrate layer (see Figs. 15A, 15B). It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.It has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 67. It would have been obvious to one of ordinary skill to provide the system of Winker with the teachings of Galstian for at least the same reasons as those set forth above with respect to claim 7.	  
Regarding claim 9, Winker and Galstian teach the system set forth above in claim 7, Galstian further discloses wherein the EO substrate layer and the second EO substrate layer share the low-side electrode layer (see Figs. 15A, 15B). It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.It has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 67. It would have been obvious to one of ordinary skill to provide the system of Winker with the teachings of Galstian for at least the same reasons as those set forth above with respect to claim 7.
Regarding claim 11, Winker discloses the claimed invention, but does not specify further comprising a plurality of the EO substrate layers, each of the plurality of EO substrate layers having a corresponding high-side electrode layer, and wherein the plurality of EO substrate layers are aligned such that a perpendicular line through the plurality of the EO substrate layers intersects only one of the plurality of thick elements of the plurality of the EO substrate layers. In the same field of endeavor, Galstian discloses further comprising a plurality of the EO substrate layers, each of the plurality of EO substrate layers having a corresponding high-side electrode layer, and wherein the plurality of EO substrate layers are aligned such that a perpendicular line through the plurality of the EO substrate layers intersects only one of the plurality of thick elements of the plurality of the EO substrate layers (see Figs. 15A, 15B). It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. It has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 67. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Winker with further comprising a plurality of the EO substrate layers, each of the plurality of EO substrate layers having a corresponding high-side electrode layer, and wherein the plurality of EO substrate layers are aligned such that a perpendicular line through the plurality of the EO substrate layers intersects only one of the plurality of thick elements of the plurality of the EO substrate layers of Galstian for the purpose of improving phase delay transition, reducing improperly steered or focused light and increasing effective aperture of the optical device (Paragraphs 8-11).  
Regarding claim 12, Winker discloses the claimed invention, but does not specify further comprising a plurality of the EO substrate layers, and wherein the plurality of EO substrate layers are arranged such that a perpendicular line through the plurality of the EO substrate layers passes through an equal thickness of active elements of the plurality of the EO substrate layers. In the same field of endeavor, Galstian discloses further comprising a plurality of the EO substrate layers, and wherein the plurality of EO substrate layers are arranged such that a perpendicular line through the plurality of the EO substrate layers passes through an equal thickness of active elements of the plurality of the EO substrate layers (see Figs. 15A, 15B). It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.It has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 67. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Winker with further comprising a plurality of the EO substrate layers, and wherein the plurality of EO substrate layers are arranged such that a perpendicular line through the plurality of the EO substrate layers passes through an equal thickness of active elements of the plurality of the EO substrate layers of Galstian for the purpose of improving phase delay transition, reducing improperly steered or focused light and increasing effective aperture of the optical device (Paragraphs 8-11).
Regarding claim 15, Winker discloses the claimed invention, but does not specify further comprising a plurality of the EO substrate layers, and wherein the plurality of EO substrate layers are arranged such that a perpendicular line through the plurality of the EO substrate layers passes through a configured thickness of the active elements of the plurality of the EO substrate layers, the configured thickness comprising a thickness selected to apply a progressive phase shift to an incident electro- magnetic (EM) beam. In the same field of endeavor, Galstian discloses further comprising a plurality of the EO substrate layers, and wherein the plurality of EO substrate layers are arranged such that a perpendicular line through the plurality of the EO substrate layers passes through a configured thickness of the active elements of the plurality of the EO substrate layers, the configured thickness comprising a thickness selected to apply a progressive phase shift to an incident electro- magnetic (EM) beam (see Figs. 8A-9C, 12A, 15A, 15B). It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.It has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 67. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Winker with further comprising a second EO substrate layer comprising a second plurality of thin elements alternating with a second plurality of thick elements, and wherein the EO substrate layer and the second EO substrate layer are aligned such that the plurality of thick elements is not aligned with the second plurality of thick elements of Galstian for the purpose of improving phase delay transition, reducing improperly steered or focused light and increasing effective aperture of the optical device (Paragraphs 8-11).  
Regarding claims 13 and 16, Winker discloses wherein each high-side electrode layer further comprises a second plurality of discrete electrodes, each of the second plurality of discrete electrodes associated with one of the plurality of thin elements (see Figs. 5, 8, 10). Winker and Galstian teach the system set forth above in claims 12 and 15, Galstian further discloses  of the plurality of EO substrate layers (see Figs. 15A, 15B). It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. It would have been obvious to one of ordinary skill to provide the system of Winker with the teachings of Galstian for at least the same reasons as those set forth above with respect to claims 12 and 15.
Regarding claims 14 and 17, Winker further discloses wherein the active elements comprise each of the plurality of thin elements and each of the plurality of thick elements having an associated discrete electrode (see Figs. 5, 8, 10).  
Regarding claim 18, Winker further discloses wherein each of the plurality of thin elements comprises an equal thickness (see Figs. 5, 8, 10).  
Regarding claim 19, Winker further discloses wherein each of the plurality of thick elements comprises an equal thickness (see Figs. 5, 8, 10).
Regarding claim 20, Winker further discloses wherein each of the plurality of thin elements comprises a thickness of x wavelengths corresponding to a target electro-magnetic (EM) frequency, wherein each of the plurality of thick elements comprises a thickness of y wavelengths corresponding to the target EM frequency, wherein each of x and y comprise integer values, and wherein the y value for each of the plurality of thick elements is at least one greater than the x value for an adjacent one of the plurality of thin elements (see Fig. 8, Col. 3, Lines 59-65). Such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 21, Winker further discloses wherein x comprises one (1) (see Fig. 8, Col. 3, Lines 59-65). Such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). 
Regarding claim 22, Winker further discloses wherein y comprises two (2) (see Fig. 8, Col. 3, Lines 59-65). Such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 23, Winker further discloses wherein a first one of the plurality of thick elements comprises a y value that is smaller than an x value for a first one of the plurality of thin elements, wherein the first one of the plurality of thick elements is not adjacent to the first one of the plurality of thin elements (see Figs. 5, 8, 10, Col. 3, Lines 59-65). Such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). 
Regarding claim 24, Winker and Galstian teach the system set forth above in claim 23, Galstian further discloses  wherein the one of the plurality of thick elements is not in a same one of the plurality of EO substrate layers as the first one of the plurality of thin elements (see Figs. 8A-9C, 12, 15A, 15B).  It would have been obvious to one of ordinary skill to provide the system of Winker with the teachings of Galstian for at least the same reasons as those set forth above with respect to claim 15.
Regarding claim 27, Winker discloses the claimed invention, but does not specify further comprising a plurality of the EO substrate layers, and wherein two adjacent ones of the plurality of the EO substrate layers share the low-side electrode layer. In the same field of endeavor, Galstian discloses further comprising a plurality of the EO substrate layers, and wherein two adjacent ones of the plurality of the EO substrate layers share the low-side electrode layer (see Figs. 15A, 15B). It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.It has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 67. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Winker with further comprising a plurality of the EO substrate layers, and wherein two adjacent ones of the plurality of the EO substrate layers share the low-side electrode layer of Galstian for the purpose of improving phase delay transition, reducing improperly steered or focused light and increasing effective aperture of the optical device (Paragraphs 8-11).
  Regarding claim 28, Winker discloses wherein a terminating one of the EO substrate layers is associated with a reflective low-side electrode layer (see Fig. 5). Winker and Galstian teach the system set forth above in claim 27, Galstian further discloses plurality of EO substrate layers (see Figs. 15A, 15B). It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. It would have been obvious to one of ordinary skill to provide the system of Winker with the teachings of Galstian for at least the same reasons as those set forth above with respect to claim 27.
Regarding claim 29, Winker discloses the claimed invention, but does not specify wherein the plurality of EO substrate layers are arranged such that a perpendicular line through the plurality of the EO substrate layers passes through a configured thickness of the active elements of the plurality of the EO substrate layers, the configured thickness comprising a thickness selected to apply a progressive phase shift to an incident EM beam. In the same field of endeavor, Galstian discloses wherein the plurality of EO substrate layers are arranged such that a perpendicular line through the plurality of the EO substrate layers passes through a configured thickness of the active elements of the plurality of the EO substrate layers, the configured thickness comprising a thickness selected to apply a progressive phase shift to an incident EM beam (see Figs. 15A, 15B). It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.It has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 67. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Winker with wherein the plurality of EO substrate layers are arranged such that a perpendicular line through the plurality of the EO substrate layers passes through a configured thickness of the active elements of the plurality of the EO substrate layers, the configured thickness comprising a thickness selected to apply a progressive phase shift to an incident EM beam of Galstian for the purpose of improving phase delay transition, reducing improperly steered or focused light and increasing effective aperture of the optical device (Paragraphs 8-11).
 Claims 10 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Winker et al. (USP No. 6,456,419) in view of Meredith (USPG Pub No. 2008/0212007).
Regarding claim 10, Winker discloses the claimed invention, but does not specify wherein each of the plurality of discrete electrodes comprise resistive electrodes. In the same field of endeavor, Meredith discloses wherein each of the plurality of discrete electrodes comprise resistive electrodes (see Fig. 1, Paragraph 18). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Winker with wherein each of the plurality of discrete electrodes comprise resistive electrodes of Meredith for the purpose of applying a desired voltage drop (Paragraph 15).
Regarding claim 26, Winker discloses the claimed invention, but does not specify wherein the plurality of discrete electrodes comprise resistive electrodes. In the same field of endeavor, Meredith discloses wherein the plurality of discrete electrodes comprise resistive electrodes (see Fig. 1, Paragraph 18). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Winker with wherein the plurality of discrete electrodes comprise resistive electrodes of Meredith for the purpose of applying a desired voltage drop (Paragraph 15).
Prior Art Citations
               Beausoleil et al. (WO 2015/171125) is  being cited herein to show a system that would have read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive.
	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        8/27/2022